IN THE COURT OF APPEALS OF IOWA

                                     No. 16-2232
                                  Filed July 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AARON DAVID SECOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Russell G. Keast,

District Associate Judge.



      Defendant appeals his conviction for harassment in the first degree.

AFFIRMED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Aaron Secor pleaded guilty to harassment in the first degree, in violation

of Iowa Code section 708.7(2) (2016). On appeal, Secor contends his counsel

provided constitutionally ineffective assistance in allowing him to plead guilty to

the offense without a factual basis to support the guilty plea. On de novo review,

we conclude the claim is without merit. See State v. Straw, 709 N.W.2d 128, 133

(Iowa 2006) (stating ineffective-assistance-of-counsel claims are reviewed de

novo). The written guilty plea and minutes of testimony establish a sufficient

factual basis for the plea. We affirm the defendant’s conviction without further

opinion. See Iowa Ct. R. 21.26(1)(a), (b), (e).

       AFFIRMED.